        Case 1:19-cr-00575-FB Document 23 Filed 12/06/19 Page 1 of 3 PageID #: 184



MSF
Meister Seelig & Fein LLP

                                                                                                    Henry E. Mazurek
                                                                                                                 Partner
                                                                                           Direct Dial (2 I 2) 655-3594
                                                                                                  Fax (2 I 2) 655-3535
                                                                                                   hen1'u_,,msf-Jaw. com




                                              December 6, 2019

      Via ECF

      Hon, Frederic Block
      United States District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 11201

      Hon. Brian M. Cogan
      United States District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York 11201

                                      Re:     United States v. Barca, Jr., (A . Campos),
                                              19 Cr. 575 (FB)

      Dear Judges Block and Cogan :

             We write on behalf of defendant Andrew Campos in the above-referenced matter. Mr.
      Campos was arrested on a sealed indictment yesterday , December 5, 2019. Before his
      presentment before Magistrate Judge Reyes, the Indictment, 19 Cr. 575 , was unsealed (but
      redacted) and publicly docketed. (ECF Doc.15.) Also , the government moved for remand of
      Andrew Campos and three other co-defendants. In its detention motion, the government added
      footnote 1, revealing that: " [t]he government has filed a motion to have these cases reassigned to
      the Honorable Brian M. Cogan as related to other cases filed as part of this investigation that
      have been previously assigned to Judge Cogan." (Gov. Remand Motion, ECF Doc. 17.)

             The government's motion to have this case, 19 Cr. 575 (FB) , reassigned to Judge Cogan
      based on the related criminal case rule, Rule 50.3 .2, of the Local Rules of the Eastern District of
        ew York (hereinafter "EDNY Local Rules"), remains under seal. We hereby move for the
      unsealing of that motion and respectfully request an opportunity to be heard on it.




  125 Park Avenue, 7th Floor, New York , NY 10017   I   Phone (212) 655-3500   I   Fa x (212) 655-3535   I   meisterseelig.com
      Case 1:19-cr-00575-FB Document 23 Filed 12/06/19 Page 2 of 3 PageID #: 185
                                                                                          Hon. Frederic Block
                                                                                         Hon. Brian M. Cogan
                                                                                           December 6, 2019
                                                                                                  Page 2 of 3

           As the Court is aware, the EDNY Local Rule 50.3.2(c)(2) directs that: " [t] he USAO may
    move for leave to file a notice required by the rule ex parte and under seal for good cause shown.
    The USAO shall promptly move to unseal the notice once the need for ex parte and sealed filing
    no longer exists." Here, the indictment in this proceeding was unsealed yesterday by Order of
    Magistrate Judge Reyes, but all other sealed documents filed by the USAO remain under seal.
    Because the Indictment is now public, we ask that the government's motion to reassign this case
    from the originally randomly assigned district court judge also be unsealed and filed publicly, as
    contemplated by the EDNY Local Rules .

            The EDNY Local Rules further provide an opportunity for the defendants charged in a
    criminal indictment to have notice and an opportunity to be heard on any related case motion
    made by the USAO. Specifically, EDNY Local Rule 50.3.2(d) states: " any defendant may
    request that a case previously assigned to a judge as related be reassigned to the original judge on
    the ground that it was not properly related. Such requests shall be made by filed letter in both
    cases, addressed to both judges." Of course, without having access to the ex parte and under seal
    motion made by the USAO, we cannot evaluate the basis for the government's motion.

             The impartial and random selection of judges to preside over a criminal case is
    fundamental to the notions of due process and fair play. As the Second Circuit has recognized,
    "a criminal justice system in which the prosecutor alone is able to select the judge of his choice
    to preside at trial , even in limited types of cases, raises serious concerns about the appearance of
    partiality, irrespective of the motives of the prosecutor in selecting a given judge." Francolino v.
    Kuhlman, 365 F.3d 137, 141 (2d Cir. 2004). Random assignment serves to promote real and
    perceived impartiality in the administration of justice. See Sherfey v. Johnson & Johnson , o.
    12-4162, 2012 WL 3550037, at *2 (E.D . Pa. Aug. 17, 2012) (" [T]he policies underpinning the
    system of random assignment encourage transparency, fairness, and avoiding the appearance of
    arbitrariness .") ; Grutter v. Bollinger, 16 F.Supp.2d 797 , 802 (E.D. Mich. 1998) ("A system of
    random assignment is purely objective and is not open to the criticism that business is being
    assigned to particular judges in accordance with any particular agenda. ")

           This need for transparency, fairness , and avoiding the appearance of partiality gives
    compelling reason for this Court immediately to unseal the government's motion to have the case
    assigned to a different judge than the one originally assigned.

            We further request, on behalf of defendant Andrew Campos, an opportunity to be heard
    on the government' s motion, if necessary . In this regard, we ask the Court to set a briefing
    schedule on the government' s related case motion . If the Court orde,s the government's motion
    unsealed, we would be prepared to submit a response letter to the Court by Wednesday,
    December 11 , 2019. Again, we believe that transparent litigation on this issue is consistent with
    EDNY Local Rule 50 .3.2, and constitutional notions of fair play.




                                         Meister See li g & Fe in LLP
125 Park Avenue, 7th Floor, New York, NY 10017   I   Phone (212) 655-3500   I   Fax (212) 655-3535   I   meisterseelig .com
      Case 1:19-cr-00575-FB Document 23 Filed 12/06/19 Page 3 of 3 PageID #: 186
                                                                                          Hon. Frederic Block
                                                                                         Hon. Brian M. Cogan
                                                                                           December 6, 2019
                                                                                                  Page 3 of 3

           We are available to be heard on this motion at a time and date convenient to the Court.

                                           Respectfully yours,

                                                      Isl

                                           Henry E. Mazurek
                                           Ilana Haramati
                                           Meister Seelig & Fein LLP
                                           125 Park A venue, 7th Floor
                                           New York, New York 10017
                                           (212) 655-3594

    cc:     Government Counsel (by ECF)
            Co-Defendants' Counsel (by ECF)




                                         Meister Seelig & Fein LLP
125 Park Avenue, 7th Floor, New York, NY 10017   I   Phone (212) 655-3500   I   Fax (212) 655-3535   I   meisterseelig.com
